Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 10/26/2020, are accepted and do not introduce new matter. 
Claims 1-10 are pending; claims 1-4 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 recites the limitation "the atmosphere outside of the housing" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 7 and 9 are indefinite for depending on claim 5. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van der Mark (U.S. 2012/0285446).
Regarding claim 5, Van der Mark teaches a kit comprising: 
a) a handheld misting device (defined by portion 12) comprising a housing (shown below) arranged and configured to contain: 
i) an ultrasonic generator (defined by horn 22, vibrator 44, circuitry, and controller, disclosed in paragraph 0027) comprising a converter (defined by processor and controller, which control vibration; as disclosed in paragraph 0023) and an elongate ultrasonic horn (horn 20) having a proximal end coupled to the converter (proximal end defined towards the bottom of portion 12, which is where the controlling circuitry, including the processor and controller are 
ii) a power source (voltage charger 17) coupled to the ultrasonic generator (as disclosed in paragraph 0023); and 
b) at least one unit dose capsule (defined by chamber assembly 26, houses liquid 52), the capsule comprising: 
i) a first portion comprising a deformable membrane (38) adapted to releasably engage the distal end of the elongate ultrasonic horn (as seen in Fig 2 and disclosed in paragraph 27, the horn 20 engages with membrane 38); 
ii) a second portion comprising at least one sub-millimeter sized nozzle (nozzle defined around perimeter of part 33, as seen in Fig 3-4; as disclosed in paragraph 0029 and 0044, the internal components of the nozzle are measured in microns, therefore, the nozzle is sub-millimeter sized; i.e. it can be measured in sub-millimeter units) to produce liquid aerosol droplets (see paragraph 0019) wherein when the unit dose capsule is engaged to the distal end of the elongate ultrasonic horn (as seen in Fig 2), the second portion of the capsule is disposed in an outwardly facing orientation (as seen in Fig 2, the second portion faces outside the housing); and 
iii) a reservoir (defined chamber 34 which comprises pre-sealed liquid 52, as disclosed in paragraph 0026) containing a first liquid composition in 
whereby an aerosol mist is delivered by the nozzle directly to the atmosphere outside of the housing (the housing as interpreted by Examiner, annotated below, defines the nozzle, which is inside horn 20, which is located outside the housing; therefore, when the nozzle dispenses an aerosol mist, the mist is dispensed onto an atmosphere outside the housing, as claimed). 
Regarding claim 7, Van der Mark, teaches the kit of claim 5, wherein the housing has a receptacle (defined by extension 21) disposed proximate the distal end of the elongate ultrasonic horn (as seen in Fig 2) and is arranged and configured to releasably accommodate the unit dose capsule (extension 21 accommodates capsule 26).  
Regarding claim 8, Van der Mark teaches a unit dose capsule (defined by chamber assembly 26, houses liquid 52) for use with an ultrasonic generator (defined by horn 22, vibrator 44, circuitry, and controller, disclosed in paragraph 0027) having an elongate ultrasonic horn (horn 20) and a distal end thereof (distal end defined towards the upper portion of 12, where horn 20 is located), the capsule comprising: 
a) a deformable membrane (38) adapted to releasably engage the distal end of the elongate ultrasonic horn (as seen in Fig 2, the capsule 26 is removable from the horn 20); 
b) a nozzle (nozzle defined around perimeter of part 33, as seen in Fig 3-4;) including at least one sub-millimeter sized delivery opening (as disclosed in paragraph 0029 and 0044, the internal components of the nozzle are measured in microns, therefore, the nozzle opening is sub-millimeter sized; i.e. it can be measured in sub-millimeter units) to produce liquid aerosol 
c) a reservoir (defined chamber 34 which comprises pre-sealed liquid 52, as disclosed in paragraph 0026) containing a liquid composition in communication with the at least one nozzle (as seen in Figs 3-4, 52 is in communication with the nozzle).  
Regarding claim 9, Van der Mark teaches the kit of claim 5 wherein the liquid aerosol droplets produced thereby have an equivalent diameter between 20 µm and 60 µm (paragraph 0052 discloses examples of droplet sizes that apparatus 10 can produce such as 0.1 to 10 µm. However, paragraph 0052 also discloses that apparatus 10 is design to work with any aerosol of any common particle size; therefore, the device is deemed capable of producing droplets with the claimed diameter range).  
Regarding claim 10, Van der Mark teaches the unit dose capsule of claim 8 wherein the liquid aerosol droplets produced thereby have an equivalent diameter between 20 µm and 60 µm (paragraph 0052 discloses examples of droplet sizes that apparatus 10 can produce such as 0.1 to 10 µm. However, paragraph 0052 also discloses that apparatus 10 is design to work with any aerosol of any common particle size; therefore, the device is deemed capable of producing droplets with the claimed diameter range).  

    PNG
    media_image1.png
    399
    615
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Mark (U.S. 2012/0285446) in view of Hickey et al (U.S. 2004/0123864).
Regarding claim 6, Van Der Mark teaches the kit of claim 5. However, Van der Mark does not teach the kit wherein a plurality of unit dose capsules are operatively connected to a revolver, and the revolver is arranged and configured to index each unit dose capsule to engagement with the distal end of the elongate ultrasonic horn.  
Hickey teaches a multi dose sonic dispenser wherein a plurality of unit dose capsules (25,  as seen in Fig 11C) are operatively connected to a revolver (drug package 20 is configured 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van der Mark to incorporate the teachings of Hickey to provide multiple capsules in a revolver configuration in order to reduce cleansing requirements (paragraph 0013) and to have preloaded doses ready to be used, which aids in ease of use and reduces the chances of accidental over dosing (paragraph 0041). 

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive.
Applicant argues that Van der Mark fails to teach the distal end of the horn extending outside of the housing, and that as such, it fails to teach the aerosol mist being delivered by the nozzle directly to the atmosphere outside of the housing. Examiner respectfully disagrees. Van der Mark teaches a housing (annotated above), in which horn 20 extends outside of, as seen in Fig 2. Therefore, since the horn is outside of the housing and the nozzle is defined inside the horn, the nozzle dispenses a mist to an atmosphere outside the housing. Examiner acknowledges that from there, the mist is fed into nebulization chamber 46 of mouthpiece 36, as seen in Figs 1 and 2. But since the housing and the atmosphere outside of the housing are broadly claimed, Examiner is able to use the nebulization chamber 46 or any space outside of 
Moreover, Examiner points out that the elected Species III (Figs 12-17) shows the distal end of the horn covered by a secondary housing (as shown below). Therefore, much like Applicant own invention, the device of Van der Mark shows the same configuration where the nozzle is outside the housing, but it’s covered by a secondary housing (mouthpiece 36). As such, based on Applicant’ own disclosure, the device of Van Der Mark anticipates the claim. 

    PNG
    media_image2.png
    943
    650
    media_image2.png
    Greyscale

Examiner asserts that all pending claims are properly rejected in view of the cited prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752